



COURT OF APPEAL FOR ONTARIO

CITATION:
Lanark
    (County) v. Morrow, 2012 ONCA 64

DATE: 20120131

DOCKET: C54014

Weiler, Armstrong and Rouleau JJ.A.

BETWEEN

County of Lanark

Applicant (Respondent in Appeal)

and

Steven James Morrow
and Joan Lorene Morrow

Respondents (
Appellant in Appeal
)

Donald R. Good, for the appellant

William R. Hunter, for the respondent

Heard and released orally: January 13, 2012

On appeal from the judgment of Justice Michael J. Quigley
    of the Superior Court of Justice, dated June 27, 2011.

ENDORSEMENT

[1]

The appeal is dismissed.  The appellant alleges that there were disputed
    facts that precluded the matter being decided by way of application.  We
    disagree.  While there may have been a number of disputed peripheral facts, the
    facts necessary for the application judge to dispose of the matter were not in
    dispute.

[2]

The respondent County acknowledges that the dismissal of this appeal
    does not preclude the appellant from bringing an action to claim damages as a
    result of the actions of the County in lowering the culvert on the Lee property
    or in otherwise increasing the flow of water across his property. We make no
    comment as to whether such an action is justified.

[3]

The appellant also appealed the costs award made by the application
    judge.

[4]

With respect to the costs of the initial application we are of the
    opinion that having regard to the proportionality principle, leave to appeal
    should be granted and the costs award to the County should be reduced to
    $12,000.  The costs of the application for stay are awarded to the County and
    are fixed in the amount of $2,500.  The costs of the appeal are awarded to the
    County fixed in the amount of $8,000.  All costs are inclusive of disbursements
    and applicable taxes.

K.M. Weiler
    J.A.

Armstrong J.A.

Paul Rouleau J.A.


